917 So.2d 403 (2006)
David FRISBIE, Appellant,
v.
Michael GARDINER and Edmond Gardiner, Appellees.
No. 4D05-368.
District Court of Appeal of Florida, Fourth District.
January 4, 2006.
Donna Waters Romero of Grotefeld & Denenberg, LLC, Plantation, for appellant.
Jennifer L. Gardner, West Palm Beach, for appellees.
*404 SHAHOOD, J.
Appellant, David Frisbie, appeals the Final Judgment which dismissed his cause of action against appellees, Michael Gardiner and Edmond Gardiner, for lack of prosecution.
We reverse the dismissal of appellant's complaint for lack of prosecution because there was, on the face of the record, activity within the one-year period. See Fla. R. Civ. P. 1.420; Wilson v. Salamon, 30 Fla. L. Weekly S701, ___ So.2d ___, 2005 WL 2663432 (Fla. Oct. 20, 2005). The activity in this case was a motion to withdraw as counsel and an order granting the motion.
Reversed and remanded; appellant's cause of action reinstated.
STONE and KLEIN, JJ., concur.